                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA

THE BANK OF NEW YORK MELLON,

         Plaintiff,

v.                                                           Adversary Case No. 19-1020

251 GOTHAM LLC,

         Defendant.

             ORDER SETTING BRIEFING SCHEDULE ON MOTION TO DISMISS
                          FILED BY KATHY LAFORTUNE

         The court hereby orders as follows: Any response to the motion to dismiss (doc. 29) filed

by Kathy LaFortune is due by September 6, 2019 and any reply thereto is due by September 13,

2019. The court at this point intends to take the matter under submission without oral argument.

Dated: August 26, 2019




     Case 19-01020     Doc 31     Filed 08/26/19 Entered 08/26/19 12:55:40          Desc Main
                                    Document     Page 1 of 1
